Citation Nr: 0010790	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-10 228	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for a lung disorder with shortness of breath, 
tightness in the chest, and cough due to an undiagnosed 
illness.  

2.  Entitlement to a disability rating greater than 30 
percent for hiatal hernia with dyspepsia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1989 to December 1994.

2.  On April 14, 2000, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(1999).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.

Finally, the Board observes that the veteran originally 
disagreed with the disposition of five issues addressed in 
the July 1997 rating decision.  During his December 1998 
hearing, the veteran withdrew his appeal on the issues of an 
increased disability rating for post-traumatic stress 
disorder and of service connection for headaches.  In the 
March 1999 rating decision, the RO increased the disability 
rating for dizzy spells with nausea, double vision, and 
syncope due to an undiagnosed illness to the maximum 
available schedular evaluation, which was considered a full 
grant of benefits on appeal.  Therefore, no issues in this 
case remain in appellate status.    


ORDER

The appeal is dismissed.




		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeal

Error! Not a valid link.

- 1 -


